Case 2:17-cv-12179-SDW-LDW Document 82 Filed 05/30/19 Page 1 of 1 PagelD: 469
Case 2:17-cv-12179-SDW-LDW Document 77 Filed 05/24/19 Page 1 of 1 PagelD: 465

g 20 Commerce Drive, Suite 135, Cranford, New Jersey 07016
908-845-5000 fm 908-276-4090

Weinberger Divorce
Mf4, & Family Law Group

May 22. 2019

Vie CAVECE

Honorable Susan D. Wigenton, U.S.M.J.
United States District Court of New Jersey
United States District Court

Martin Luther King Building

50 Walnut Street, 5C

Newark, NJ 07102

Re: Genzalez, Niurka v. Gerval, Emeric
Case No. 2:17-cv-12179-SDW-LDIV

Dear Honorable Wigenton:

This firm represents Niurka Gonzalez in the above-referenced matter. Following the conference
call with the Honorable Magistrate Judge Leda D. Wettre. Ms. Gonzalez has confirmed her willingness to
proceed with this firm's representation despite that Ms. Lipari will not be returning from medical leave.*

As such, the conference scheduled for May 30, 2019 can be removed from the Court’s calendar,

Respectfully submitted.
Weinberger Divorce & Family Law Group, LLC

By:

 

CRYSTAL MLULLRICH. ESQ.

ec: Robert D. Arenstein. Esq. (via email) Qa ne am apes Apr nb te wm

Patricia E. Apy, Esq. (via email)
Niurka Gonzalez. (via email) ow i i rah, de C aye ais (9. Olah
a es én wy oko 4 mo hum bn c-ppombma
of. LVAD es CAs ~p oF = OL F G ad

ot cn dhs an “aD Moot
OL WEN, 5/30/19

Zu -e LJ 2A, usm |

 

 

Kouriney Borchers, Esq. © Matthew G. Gerber, Esq Laura M. cn Esq © Richard A. eS Esq. @
Erin B. Brueche, Esq.©2 Allison E. Holzman, Esq. S@O@ Nickolas C, Mourtos, Esq Jessica Ragno Sprague, Esq.©
Dianna C. Cavaliere, Esq.@@@ Robyn N. Howlett, Esq ©@@ Veronica R. Norgaard, Esq. © Raquel Vallejo, Esq ©

George J. Chehanske, Esq @ Marquis D. Jones, Jr, Esq@@OOO Carmmeta L. Novi, Esq ®@O® Jennifer D. Varga, Esq. © 2
Janet B, Coven, Esq 2@@ Daniel R. Kralt, Esq. © Stephanie O'Neill, Esq. © Crystal M. Ulrich, Esq

Alison M. Dunn, Esq. O@2 Heather K. Martin, Esq. © © Rachel E, Partyka, Esq. ©©@ Bari 2. Weinberger, Esq. 2 ©@
Mara L. Dooskin, Esq. @ Samantha K. Massenzio, Esq.© Ryan D. Russell, Esq

® CERTIFIED DY THE SUPREME COURT OF NJ AS A MATRIMONIAL LAW ATIORNEY ® ALSO ADMITTED IN NEW YORK

© OF COUNSEL (©) ALSO ADMITTED IN CONNECTICUT

@ QUALIFIED FAMILY LAW MEDIATOR @) ALSO ADANTTED Itt THE DISTRICT OF COLUMBIA

@) COLLABORATIVE LAW ATTORNEY @) ALSO ADMITTED tt PENNSYLVANIA
